Case 2:19-cv-01010-ODW-ADS Document 12 Filed 05/06/19 Page 1 of 2 Page ID #:30



 1

 2                                                                               JS-6

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA

 9   AMAKA DONN,                          Case No: 2:19-cv-01010-ODW (ADSx)
10                   Plaintiff,            ORDER GRANTING DISMISSAL
                                           OF THE ENTIRE ACTION WITH
                                           PREJUDICE [11]
11        v.
12   JENNY CRAIG, INC.,
13                   Defendants.
14

15

16

17

18

19

20

21
                                           1
Case 2:19-cv-01010-ODW-ADS Document 12 Filed 05/06/19 Page 2 of 2 Page ID #:31



 1         Pursuant to Plaintiff’s Notice of Voluntary Dismissal (ECF No. 11) and Federal
     Rule of Civil Procedure 41(a)(2):
 2
           IT IS HEREBY ORDERED that:
 3
           1.    The entire action and all claims asserted therein are hereby DISMISSED
 4               with prejudice; and
           2.    All dates and deadlines in this action are VACATED and taken off calendar.
 5

 6
           IT IS SO ORDERED.
 7         May 6, 2019

 8
                                         ____________________________________
 9
                                                   OTIS D. WRIGHT, II
10                                         UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21
                                               2
